Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                              Double Patenting
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of co-pending Application No. 17580195 in view of US.Pub.No.20120072272 to  Kilar et al.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 of this application is patentably indistinct from claims 1-20  of Application No. 17580195. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Current Application(17508158)
Co-pending Application(17508195)
1. A computing system comprising: a processor; and a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by the processor, cause performance of a set of operations comprising: determining a duration of a modifiable content segment in a media sequence being received by a content-presentation device; identifying a supplemental content segment to replace the modifiable content segment; based on the identifying, selecting, from a predefined set of multiple different- duration versions of the identified supplemental content segment, a particular instance of the identified supplemental content segment, the selecting based on the particular instance of the identified supplemental content segment having a duration closest to the determined duration of the supplemental content segment among the multiple different-duration versions in the predefined set; and causing the selected particular instance of the identified supplemental content segment to be transmitted to the content-presentation device to facilitate dynamic replacement of the supplemental content segment with the particular instance of the identified supplemental content segment. 

2. The computing system of claim 1, wherein the set of operations further comprises creating the predefined set of multiple different-duration versions of the identified supplemental content segment, the creating comprising:

duplicating the identified supplemental content segment; and

altering a duration of the duplicated supplemental content segment.

3. The computing system of claim 2, wherein the duplicated supplemental content segment comprises a series of frames, and wherein altering the duration of the duplicated supplemental content segment comprises: removing a frame of the series of frames from the duplicated supplemental content segment.

4. The computing system of claim 2, wherein the duplicated supplemental content segment comprises a series of frames, and wherein altering the duration of the duplicated supplemental content segment comprises: duplicating a frame of the series of frames from the duplicated supplemental content segment.

5. The computing system of claim 1, wherein determining the duration of the modifiable content segment comprises: accessing broadcast-schedule data, the broadcast-schedule data comprising data indicating the duration of the modifiable content segment.

6. The computing system of claim 1, wherein performance of the set of operations is carried out in response to receiving a request from the content-presentation device for supplemental content.

7. The computing system of claim 1, wherein the modifiable content segment comprises an advertisement.

8. A non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor, cause performance of a set of operations comprising: determining a duration of a modifiable content segment in a media sequence being received by a content-presentation device;

identifying a supplemental content segment to replace the modifiable content segment;

based on the identifying, selecting, from a predefined set of multiple different-duration versions of the identified supplemental content segment, a particular instance of the identified supplemental content segment, the selecting based on the particular instance of the identified supplemental content segment having a duration closest to the determined duration of the modifiable content segment among the multiple different-duration versions in the predefined set; and

causing the selected particular instance of the identified supplemental content segment to be transmitted to the content-presentation device to facilitate dynamic replacement of the supplemental content segment with the particular instance of the identified supplemental content segment.


9. The non-transitory computer-readable storage medium of claim 8, wherein the set of operations further comprises creating the predefined set of multiple different-duration versions of the identified supplemental content segment, the creating comprising: duplicating the identified supplemental content segment; and
altering a duration of the duplicated supplemental content segment.

10. The non-transitory computer-readable storage medium of claim 9, wherein the duplicated supplemental content segment comprises a series of frames, and wherein altering the duration of the duplicated supplemental content segment comprises:

removing a frame of the series of frames from the duplicated supplemental content segment.

11. The non-transitory computer-readable storage medium of claim 9, wherein the duplicated supplemental content segment comprises a series of frames, and wherein altering the duration of the duplicated supplemental content segment comprises:

duplicating a frame of the series of frames from the duplicated supplemental content segment.

12. The non-transitory computer-readable storage medium of claim 8, wherein determining the duration of the modifiable content segment comprises:

accessing broadcast-schedule data, the broadcast-schedule data comprising data indicating the duration of the modifiable content segment.


13. The non-transitory computer-readable storage medium of claim 8, wherein performance of the set of operations is carried out in response to receiving a request from the content-presentation device for supplemental content.

14. A method comprising:

determining a duration of a modifiable content segment in a media sequence being received by a content-presentation device;

identifying a supplemental content segment to replace the modifiable content segment;

based on the identifying, selecting, from a predefined set of multiple different-duration versions of the identified supplemental content segment, a particular instance of the identified supplemental content segment, the selecting based on the particular instance of the identified supplemental content segment having a duration closest to the determined duration of the modifiable content segment among the multiple different-duration versions in the predefined set; and

causing the selected particular instance of the identified supplemental content segment to be transmitted to the content-presentation device to facilitate dynamic replacement of the supplemental content segment with the particular instance of the identified supplemental content segment.

15. The method of claim 14, wherein the method further comprises creating the predefined set of multiple different-duration versions of the identified supplemental content segment, the creating comprising:

duplicating the identified supplemental content segment; and

altering a duration of the duplicated supplemental content segment.

16. The method of claim 15, wherein the duplicated supplemental content segment comprises a series of frames, and wherein altering the duration of the duplicated supplemental content segment comprises:

removing a frame of the series of frames from the duplicated supplemental content segment.

17. The method of claim 15, wherein the duplicated supplemental content segment comprises a series of frames, and wherein altering the duration of the duplicated supplemental content segment comprises:

duplicating a frame of the series of frames from the duplicated supplemental content segment.

18. The method of claim 14, wherein determining the duration of the modifiable content segment comprises:

accessing broadcast-schedule data, the broadcast-schedule data comprising data indicating the duration of the modifiable content segment.

19. The method of claim 14, wherein performance of the set of operations is carried out in response to receiving a request from the content-presentation device for supplemental content.


20. The method of claim 14, wherein the modifiable content segment comprises an advertisement.
1. A computing system comprising:

a processor; and

a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by the processor, cause performance of a set of operations comprising:

determining a duration of a modifiable content segment in a media sequence being received by a content-presentation device;

selecting a supplemental content segment based on the selected supplemental content segment having a duration within a predefined threshold range of the determined duration of the modifiable content segment;

altering the duration of the selected supplemental content segment to be the same as the duration of the modifiable content segment; and

causing the altered supplemental content segment to be transmitted to the content- presentation device to facilitate dynamic replacement of the modifiable content segment with the altered supplemental content segment.

2. The computing system of claim 1, wherein the supplemental content segment comprises a series of frames, and wherein altering the duration of the supplemental content segment comprises:

removing a frame of the series of frames from the supplemental content segment.


3. The computing system of claim 1, wherein the supplemental content segment comprises a series of frames, and wherein altering the duration of the supplemental content segment comprises:

duplicating a frame of the series of frames from the supplemental content segment.

4. The computing system of claim 1, wherein determining the duration of the modifiable content segment comprises: accessing broadcast-schedule data, the broadcast-schedule data comprising data corresponding to the duration of the modifiable content segment.

5. The computing system of claim 1, wherein performance of the set of operations is responsive to receiving a request from the content-presentation device for replacement content from the content-presentation device.

6. The computing system of claim 1, wherein the modifiable content segment comprises an advertisement.

7. The computing system of claim 1, wherein the supplemental content segment comprises an advertisement.


8. A non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor, cause performance of a set of operations comprising: determining a duration of a modifiable content segment in a media sequence being received by a content-presentation device;
selecting a supplemental content segment based on the selected supplemental content segment having a duration within a predefined threshold range of the determined duration of the modifiable content segment; altering the duration of the selected supplemental content segment to be the same as the duration of the modifiable content segment; and

causing the altered supplemental content segment to be transmitted to the content- presentation device to facilitate dynamic replacement of the modifiable content segment with the altered supplemental content segment.

9. The non-transitory computer-readable storage medium of claim 8, wherein the supplemental content segment comprises a series of frames, and wherein altering the duration of the supplemental content segment comprises: removing a frame of the series of frames from the supplemental content segment.

10. The non-transitory computer-readable storage medium of claim 8, wherein the supplemental content segment comprises a series of frames, and wherein altering the duration of the supplemental content segment comprises:

duplicating a frame of the series of frames from the supplemental content segment.

11. The non-transitory computer-readable storage medium of claim 8, wherein determining the duration of the modifiable content segment comprises:

accessing broadcast-schedule data, the broadcast-schedule data comprising data corresponding to the duration of the modifiable content segment.

12. The non-transitory computer-readable storage medium of claim 8, wherein performance of the set of operations is responsive to receiving from the content-presentation device a request for replacement content.

13. The non-transitory computer-readable storage medium of claim 8, wherein the modifiable content segment comprises an advertisement.

14. The non-transitory computer-readable storage medium of claim 8, wherein the supplemental content segment comprises an advertisement.

15. A method comprising: determining a duration of a modifiable content segment in a media sequence being received by a content-presentation device;

selecting a supplemental content segment based on the selected supplemental content segment having a duration within a predefined threshold range of the determined duration of the modifiable content segment;

altering the duration of the selected supplemental content segment to be the same as the duration of the modifiable content segment; and causing the altered supplemental content segment to be transmitted to the content presentation device to facilitate dynamic replacement of the modifiable content segment with the altered supplemental content segment.

16. The method of claim 15, wherein the supplemental content segment comprises a series of frames, and wherein altering the duration of the supplemental content segment comprises:

removing a frame of the series of frames from the supplemental content segment.

17. The method of claim 15, wherein the supplemental content segment comprises a series of frames, and wherein altering the duration of the supplemental content segment comprises: duplicating a frame of the series of frames from the supplemental content segment.

18. The method of claim 15, wherein determining the duration of the modifiable content segment comprises:

accessing broadcast-schedule data, the broadcast-schedule data comprising data corresponding to the duration of the modifiable content segment.

19. The method of claim 15, wherein performance of the set of operations is responsive to receiving a request from the content-presentation device for replacement content from the content-presentation device.

20. The method of claim 15, wherein the modifiable content segment comprises an advertisement


As illustrated above, co-pending claims 1,8 and 15 of the US.Pub.No.17508158 teach the subject matter of the claims 1;8 and 14 of the instant application except the limitation underlined and boldfaced.

US.Pub.No.20120072272 to Kilar et al is from the same field of endeavor as the instant application and the co-pending application 17508195. US.Pub.No.20120072272 to Kilar et al in para.0296 teaches providing a commercial with different  duration versions  for replacing modifiable content frames.

Thus, it would have been obvious before the effective filing date of the claimed invention to determine a duration of a modifiable content frame or segment as taught by the co-pending application 17850195 from a different duration versions of the identified supplemental frame or segment  as taught in para.0296 by US.Pub.No.2012072272 for the purpose of selecting a duration version of the supplemental content frame or segment accordingly.

                                                                 Claims Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1; 5-8; 12-14; 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casagrande (US.Pub.No.20140105567) in view of  Kilar(US.Pub.No.20120072272) and  Grab (US.Pub.No.20130347033).

Regarding claim 1, Casagrande  et al disclose  a computing system comprising: a processor; and a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by the processor, cause performance of a set of operations comprising(see fig.6; in communication with the communication interface 602, the storage unit 616, and the audio/video interface 618 is control logic 620 configured to control the operation of each of these three components 602, 616, 618. In one implementation, the control logic 620 includes a processor, such as a microprocessor, microcontroller, digital signal processor (DSP), or the like for execution of software configured to perform the various control functions described herein. In another embodiment, the control logic 620 may include hardware logic circuitry in lieu of, or in addition to, a processor and related software to allow the control logic 620 to control the other components of the receiving device 610,0054):

 determining a duration of a modifiable content segment in a media sequence being received by a content-presentation device(it is to be appreciated that the substitute content 106 may have a duration that is the same as, or different than the original content it replaces,0036); 

 identifying a supplemental content segment to replace the modifiable content segment(see fig.8, step 810; 0070; substitute content may be identified for presentation in association with portions of the original audio/video stream. The substitute content may be inserted within any identified location of the audio/video stream. For example, the original commercials included in a recorded audio/video stream may be replaced with updated commercials during subsequent presentation of the recorded audio/video stream,0016).

But did not explicitly disclose based on the identifying, selecting, from a predefined set of multiple different- duration versions of the identified supplemental content segment, a particular instance of the identified supplemental content segment, the selecting based on the particular instance of the identified supplemental content segment having a duration closest to the determined duration of the supplemental content segment among the multiple different-duration versions in the predefined set; and causing the selected particular instance of the identified supplemental content segment to be transmitted to the content-presentation device to facilitate dynamic replacement of the supplemental content segment with the particular instance of the identified supplemental content segment. 

However, KILAR et al disclose based on the identifying, selecting, from a predefined set of multiple different- duration versions of the identified supplemental content segment, a particular instance of the identified supplemental content segment(with Kilar, the system is able to provide multiple versions of the same commercials having different durations; different versions of advertisements may be used by the advertising provider 140. For example, an advertisement for dog food may comprise a first version that is 30 seconds in length, a second version that is 15 seconds in length, and a third version, which is 5 seconds in length. Any of these three versions may be selected to fill the remaining advertising break with advertisements of the appropriate temporal length,0296).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Kilar to modify Casagrande by providing multiple versions durations of the commercials   for the purpose of improving viewing experience accordingly.

And Grab et al disclose the selecting based on the particular instance of the identified supplemental content segment having a duration closest to the determined duration of the supplemental content segment among the multiple different-duration versions in the predefined set; and causing the selected particular instance of the identified supplemental content segment to be transmitted to the content-presentation device to facilitate dynamic replacement of the supplemental content segment with the particular instance of the identified supplemental content segment(with Grab, a system being capable of using metadata associated with commercials in order to determine duration of those commercials  and the system is able to compare data for identifying  duration or length information matching the duration of specific commercials .  And the system further discloses a user may desire to replace a default commercial during a program with another commercial that is more interesting to the user. The user may specify what kind of commercial should replace the default commercial, and which program's default commercial(s) should be replaced. At the appropriate time, a default commercial is replaced with a commercial that is more interesting to the user, 0002; metadata of the currently transmitted commercial are examined to determine the duration of the transmitted commercial, identified advertisement has the same duration as the replaced currently transmitted commercial,0004-0006; control circuitry 436 may search when transmitted fields of data structure 950 for information that matches the name of the selected past media event. When a matching when transmitted field is found, control circuitry 436 may retrieve information in the name and/or sponsor field for the corresponding advertisement for inclusion in the data packet,0139; ;0194-0195;0199;0133; 0123;0120;0134; 0108;0132;0130).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Grab to modify Casagrande  and Kilar by comparing metadata  associated with commercial  for the purpose of editing or adjusting length or duration of commercials accordingly.

Regarding claim 5, Casagrande et al  disclose wherein determining the duration of the modifiable content segment comprises: accessing broadcast-schedule data, the broadcast-schedule data comprising data indicating the duration of the modifiable content segment(the receiving device 110 utilizes the positive offset 514 to identify the ending boundaries 510. The offsets 512 and 514 are specified relative to the video location 516 to provide independence from the absolute presentation times of the video frames associated with the boundaries 508 and 510 within the audio/video stream 500. For example, two users may begin recording a particular program from two different affiliates (e.g., one channel in New York City and another channel in Atlanta). Thus, the absolute presentation time of the boundaries 508 and 510 will vary within the recordings. The technique described herein locates the same video frames associated with the boundaries 508 and 510 regardless of their absolute presentation times within a recording,0043; a digital video recorder may record a single channel between 7:00 and 8:00, which may correspond with a single episode of a television program. Generally, an hour long recording includes approximately 42 minutes of video frames of the television program, and approximately 18 minutes of video frames of commercials and other content that is not part of the television program,0017;0043;0051).

Regarding claim 6, Casagrande et al  disclose wherein performance of the set of operations is carried out in response to receiving a request from the content-presentation device for supplemental content(system of FIG. 1 is operable for replacing audio/video content within a contiguous block of audio/video data with substitute content for presentation to a user,0021;0092;0079; 0076).

Regarding claim 7, Casagrande et al  disclose wherein the modifiable content segment comprises an advertisement(advertisers and/or broadcasters benefit, because this ensures that a user will see at least some form of advertisement during playback of the recording,0071; 0078).

Regarding claim 8, it is rejected using the same ground of rejection for claim 1.
Regarding claim 12, it is rejected using the same ground of rejection for claim 5.
Regarding claim 13, it is rejected using the same ground of rejection for claim 6.
Regarding claim 14, it is rejected using the same ground of rejection for claim 1.
Regarding claim 18, it is rejected using the same ground of rejection for claim 5.
Regarding claim 19, it is rejected using the same ground of rejection for claim 6.
Regarding claim 20, it is rejected using the same ground of rejection for claim 7.

Claims 2-4; 9-11; 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casagrande (US.Pub.No.20140105567) in view of Kilar(US.Pub.No.20120072272) and   Grab (US.Pub.No.20130347033)  and Ramaswamy(US.Pub.No.20200228813).

Regarding claim 2, Casagrande and Grab et al did not explicitly disclose wherein the set of operations further comprises creating the predefined set of multiple different-duration versions of the identified supplemental content segment, the creating comprising: duplicating the identified supplemental content segment; and altering a duration of the duplicated supplemental content segment.

However, Kilar et al disclose wherein the set of operations further comprises creating the predefined set of multiple different-duration versions of the identified supplemental content segment(with Kilar, the system is able to provide multiple versions of the same commercials having different durations; different versions of advertisements may be used by the advertising provider 140. For example, an advertisement for dog food may comprise a first version that is 30 seconds in length, a second version that is 15 seconds in length, and a third version, which is 5 seconds in length. Any of these three versions may be selected to fill the remaining advertising break with advertisements of the appropriate temporal length,0296).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Kilar to modify Casagrande  and Grabby providing multiple versions durations of the commercials   for the purpose of improving viewing experience accordingly.

And Ramaswamy et al disclose the creating comprising: duplicating the identified supplemental content segment; and altering a duration of the duplicated supplemental content segment(0049; 0051;0057;0067).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of  Ramaswamy to modify Casagrande and  Kilar and Grab by providing options to alter or remove repeated frames  for the purpose of improving viewing experiences accordingly.

Regarding claim 3, Casagrande and Kilar and Grab et al did not explicitly disclose wherein the duplicated supplemental content segment comprises a series of frames, and wherein altering the duration of the duplicated supplemental content segment comprises: removing a frame of the series of frames from the duplicated supplemental content segment.

However, Ramaswamy et al disclose wherein the duplicated supplemental content segment comprises a series of frames, and wherein altering the duration of the duplicated supplemental content segment comprises: removing a frame of the series of frames from the duplicated supplemental content segment(Such frames may be removed,0049-;0051;0057).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of  Ramaswamy to modify Casagrande and Grab by providing options to remove frames  for the purpose of improving viewing experiences accordingly.

Regarding claim 4, Casagrande and Kilar and Grab et al did not explicitly disclose wherein the duplicated supplemental content segment comprises a series of frames, and wherein altering the duration of the duplicated supplemental content segment comprises: duplicating a frame of the series of frames from the duplicated supplemental content segment.

However, Ramaswamy et al disclose wherein the duplicated supplemental content segment comprises a series of frames, and wherein altering the duration of the duplicated supplemental content segment comprises: duplicating a frame of the series of frames from the duplicated supplemental content segment(Removing the unnecessary frames may additionally and/or alternatively comprise using the trim functionality available in video editing tools. Removing the unnecessary frames may additionally and/or alternatively comprise causing one or more frames to repeat,0051;0067)

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of  Ramaswamy to modify Casagrande and  Kilar and Grab by providing options to alter or remove repeated frames  for the purpose of improving viewing experiences accordingly.

Regarding claim 9, it is rejected using the same ground of rejection for claim 2.
Regarding claim 10, it is rejected using the same ground of rejection for claim 3.
Regarding claim 11, it is rejected using the same ground of rejection for claim 4.
Regarding claim 15, it is rejected using the same ground of rejection for claim 2.
Regarding claim 16, it is rejected using the same ground of rejection for claim 3.
Regarding claim 17, it is rejected using the same ground of rejection for claim 4.

                                                         Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425                                                                  

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425